Citation Nr: 0532151	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  02-01 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to 
September 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2001 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran testified at a videoconference hearing at the RO 
before a member of the Board in February 2003.  

The case was remanded by the Board in May 2004.  


FINDINGS OF FACT

Coronary artery disease was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.


CONCLUSION OF LAW

Coronary artery disease was neither incurred in nor 
aggravated by service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id; see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In VCAA a letter dated in June 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In this case, the VCAA notice was 
sent to the veteran after the initial unfavorable RO decision 
in December 2001.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110.  In addition, certain chronic diseases, 
including coronary artery disease, may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The service medical records include the April 1945 Report of 
Physical Examination and Induction.  At that time the veteran 
did not report a history of rheumatic fever, the 
cardiovascular system was found to be normal and the veteran 
was found to be qualified for service.  The veteran was 
evaluated for possible heart disease in May 1945, shortly 
after his entry into active duty.  It was noted that, prior 
to service, he had had rheumatic fever and now had complaints 
of a sore throat and generalized joint pain.  A May 1945 
progress note included a impression of nasopharyngitis and 
rule out rheumatic fever.  On examination an apical systolic 
blow was noted.  An electrocardiogram (ECG) study showed a 
mild sinus arrhythmia, but was interpreted as being 
essentially normal.  On examination for separation from 
service, in September 1946, the veteran's cardiovascular 
system was described as normal.  His blood pressure reading 
was 122/70.

On examination conducted by VA in May 1951, the veteran's 
cardiovascular system was described as normal and his blood 
pressure reading was 140/70.  Post service private medical 
records dated from 1983 to 1996 show complaints of heart 
palpitation and dizziness and indicated that cardiac bypass 
surgery was done in 1983. 

In a February 2001 statement, the veteran's private physician 
indicated that he had treated the veteran for a number of 
years for atrial fibrillation and coronary heart disease.  He 
stated that the veteran had a history of rheumatic fever when 
he was 12 years old and had apparently had a recurrence of 
this, based on service medical records, while he was on 
active duty.  The physician indicted that he had reviewed a 
May 1945 progress note and stated that at that time the 
impression was nasopharyngitis, with possible recurrent 
rheumatic fever.  

An examination was conducted by VA in October 2004.  The 
assessments were that the veteran had multiple cardiac 
conditions, including coronary artery disease, status post 
coronary artery bypass graft; chronic atrial fibrillation, on 
anticoagulation and permanent pacemaker implantation; and 
history of leaky valve or valvular heart disease diagnosed 
one month ago, with no prior history of valvular heart 
disease.  The examiner indicated that the claims file was 
reviewed and noted that veteran reported a history of 
rheumatic fever at age 12.  The examiner also indicated that 
the veteran reported that he did not receive treatment for a 
heart condition in service.  It was noted that the veteran's 
service medical records showed that an EKG in 1946 was noted 
to essentially normal and no reference to heart disease  was 
noted in those records.  The examiner indicated that the 
veteran stated that a doctor who had examined him in the 
service told him that he had heart disease, but he never 
received any treatment for heart disease in service.  It was 
again noted that an EKG was essentially normal and there was 
no notation of heart disease.  The examiner concluded that 
with the currently available information, the current cardiac 
disease cannot be related to service without resort to 
speculation.  

In January 2001, the Selective Service System supplied the 
veteran with copies of his Selective Service Registration 
Card and Classification Record.  The veteran has submitted 
those records and they show that he had a IV F classification 
in April 1943.  Those records also indicate that in April 
1945, he was accepted for induction.

After a full review of the record, including the statements 
and testimony of the veteran, the Board concludes that the 
claim of service connection for coronary artery disease must 
be denied.  The veteran believes that he had a recurrence of a 
preexisting rheumatic fever that caused the later development 
of his coronary artery disease.  While he has given sworn 
testimony to the effect that he believes that there is a 
relationship between service and his claimed disability, it is 
noted that he is a layman, and, as such, is not competent to 
give an opinion requiring medical knowledge such as involved 
in making diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

While his private physician noted that the veteran had a 
history of rheumatic fever as a youth that may have recurred 
while he was on active duty, he stopped short of actually 
relating the veteran's current heart disease to service.  In 
addition, the doctor indicated that he reviewed only a May 
1945 progress note in preparing his statement.  Accordingly, 
this opinion is not persuasive.  On the other hand, after 
detailed review of the claims folder, the VA examiner who 
evaluated the veteran in June 2004 indicated that the current 
cardiac disease could not be related to service without resort 
to speculation.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.).  Thus the June 2004 
VA examination report is accorded greater probative weight 
that the February 2001 private medical opinion.  As such, 
there is no credible medical opinion that relates the 
veteran's coronary artery disease to service.  The 
preponderance of the evidence is against the claim and the 
claim must be denied.  


ORDER


Service connection for coronary artery disease is denied.  



	                        
____________________________________________
	K.J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


